EXHIBIT VASQUEZ & COMPANY LLP CERTIFIED PUBLIC ACCOUNTANTS AND BUSINESS CONSULTANTS 801 South Grand Avenue, Suite 400 s Los Angeles, CA 90017-4646 s Fax (213) 996-4242 s www.vasquezcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM International Stem Cell Corporation Oceanside, California We hereby consent to the incorporation by reference in the Prospectus constituting a part of the Registration Statement on Form SB-2/A (No. 333-142048) of our report dated March 18, 2008 of International Stem Corporation and subsidiary, formerly known as BTHC III, relating to the consolidated financial statements as of December 31, 2007 and 2006, and the related consolidated statements of operations, members' deficit and stockholders' equity and cash flows for each of the years then ended and for the period from inception (August 17, 2001) through December 31, 2007. Our report contains an explanatory paragraph regarding International Stem Cell's ability to continue as a going concern. /s/ Vasquez & Company Vasquez & Company LLP Los Angeles, California March 18, Registered with Public Company Accounting Oversight Board Member of Private Companies Practice Section & Center for Public Company Audit Firms
